Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 5, 2009 (People v McRae, 62 AD3d 723 [2009]), affirming a judgment of the Supreme Court, Kings County, rendered May 24, 2006.
Ordered that the application is denied.
*770The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Rivera, J.P., Covello, Dickerson and Chambers, JJ., concur.